DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, O’Hare et al. disclose: a method of inspecting a component using computed tomography (para. [0020]-[0021]), the method comprising; a first step using a resolution scan, the first steps comprising: (a) providing a computed tomography (CT) scanner (para. [0020]); (b) providing a target component (fig.4A item 10) that includes a solid area (para. [0029] propeller) and providing 3D reference data for the target component to 3D image software (para. [0033]) (c) reviewing a geometry of the target component (para. [0029]); (d) estimating the best component orientation in order to minimize long X-Ray path lengths through the solid area (para. [0067]-[0068])  (e) orienting the target component in the estimated best component orientation (para. [0067]-[0068]); (f) scanning the target component with the CT scanner to obtain best orientation CT scan data (para. [0020], [0067]); (g) loading the obtained best orientation CT scan data into the 3D image software (para. [0032]-[0033]); (h) registering the best orientation CT scan data to the 3D reference data for the target component (para. [0032]-[0033]); (i) determining acceptable and unacceptable regions of the best orientation CT scan data (para. [0032]-[0033]); (j) determining additional component orientations for additional scanning; (para. [0033]); and (l) creating a merged volume of acceptable CT scan data for the target component (para. [0032]-[0033]). Perron et al. disclose: (j) if one or more regions of the best orientation CT scan data has been determined as being unacceptable, determining additional component orientations for additional scanning, (k) repeating steps (e) through (i) for one or more of the determined additional component orientations until acceptable CT scan data has been obtained for all regions of the target component (para. [0068] teaches using CAD for generating a 3D model, para. [0088]). 
The prior arts fail to teach, disclose, suggest or make obvious: a second set of steps using a lower resolution scan relative to the first resolution scan, the second set of steps comprising: (m) capturing a complete part geometry; (n) aligning scan geometry to the 3D reference data; and (o) repeat steps (a) through (1) of the first set of steps using the lower resolution scan, wherein the second set of steps is performed when the first resolution scan of the target component did not capture an entire geometry of the target component.
Regarding independent claim 19, the prior arts fail to teach, disclose, suggest or make obvious: a second set of steps using a lower resolution scan relative to the first resolution scan, the second set of steps comprising: (m) capturing a complete part geometry; (n) aligning scan geometry to the 3D reference data; and (o) repeat steps (a) through (1) of the first set of steps using the lower resolution scan, wherein the second set of steps is performed when the first resolution scan of the target component did not capture an entire geometry of the target component.
Regarding independent claim 21, the prior arts fail to teach, disclose, suggest or make obvious: a second set of steps using a lower resolution scan relative to the first resolution scan, the second set of steps comprising: (m) capturing a complete part geometry; (n) aligning scan geometry to the 3D reference data; and (o) repeat steps (a) through (1) of the first set of steps using the lower resolution scan, wherein the second set of steps is performed when the first resolution scan of the target component did not capture an entire geometry of the target component.
Claims 2-4, 6-18, 20 are allowed on the same basis as independent claims 1 & 19 for dependency reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884